Exhibit 10.35

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is executed as of the 20th day of April,
by and between KATHY PEREZ, an individual (“Employee”), EN POINTE TECHNOLOGIES
SALES, INC., a Delaware corporation (the “Company”), with reference to the
following facts:

 

A.            Employee is an individual possessing unique management and
executive talents of value to the Company and had been a Vice President-Business
Development.

 

B.            The Company desires to continue the employment of Employee as the
Vice President-Commercial Sales for the Company, and Employee desires to accept
such employment, all on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals and of the covenants and agreements
herein, the parties agree as follows:

 

1.               Term.  The Company hereby engages Employee to perform her
duties and render the services set forth in Section 2 for a period commencing on
March 18, 2002 (the “Effective Date”) and ending on March 17, 2003, (the
“Employment Period”) and Employee hereby accepts said employment and agrees to
perform such services during the Employment Period. Unless this Agreement is
terminated pursuant to Section 4 or unless either party gives the other written
notice to the contrary prior to expiration date, this Agreement, together with
any changes which have occurred during the employment period then expiring,
shall automatically renew at the end of the Employment Period on a
month-to-month basis.

 

2.               Duties.

 

2.1.           Vice President-Commercial Sales: Performing executive work of
importance to the Company, with the primary focus being the acquisition of
targeted customers in support of the Company’s profitable growth and financial
objectives.  During the Employment Period, Employee shall devote her full
business time and attention to performing her duties as Vice
President-Commercial Sales for the Company.  She shall: 1) continue to build and
supervise assigned sales teams to profitably sell the company’s products and
services to customers of the Company; 2) manage the overall direction,
coordination, and evaluation of assigned sales teams to achieve or exceed both
the gross margin and gross revenue targets of the Company; 3) assist the Senior
Vice President-Sales in formulating and administering Company policies; 4)
obtain profitable sales through supervision and direction of assigned sales
management and sales staff; 5) review and analyze the activities, costs,
operations of assigned markets to define and to track their

 

--------------------------------------------------------------------------------


 

progress toward achieving their goals and objectives; 6) carry out supervisory
responsibilities in accordance with Company policies, and applicable laws; 7)
interview, hire and train sales managers and staff; 8) plan, assign and direct
the work of sales managers and staff, appraise their performance, reward and
discipline them, and address their complaints; 9) open new markets as assigned;
10) submit all required documentation in a timely manner. The above description
of duties in non-exhaustive. Employee shall work out of the Company’s
headquarters and shall report to the Senior Vice President-Sales.


 

2.2.           Employee recognizes that the Board of Directors of the Company
may be required under its fiduciary duty to the Company and to its stockholders
to eliminate the position of Vice President-Commercial Sales of this Company or
to appoint a different person as such officer of this Company. The parties agree
however, that any such elimination or replacement of Employee by the Company,
other than pursuant to Section 4 or Section 7.4 hereof, shall constitute a
termination of Employee’s employment hereunder by the Company without cause.

 

3.               Company Policies.  Employee will be subject to and agrees to
adhere to all of Company’s policies which are generally applicable to En
Pointe’s employees, including but not limited to, all policies relating to
standards of conduct, conflicts of interest and compliance with the Company’s
rules and obligations.  To the extent there is a conflict between the terms of a
general Company policy and a term of this Agreement, the specific term of the
Agreement shall govern.

 

4.               Change of Control.  Notwithstanding the terms of Section 2
above, if the Company or a significant portion thereof is sold or merged or
undergoes a change of control transaction (as defined in the form of Parent’s
Stock Option Agreement, a copy of which shall be made available upon Employee’s
written request), this Agreement shall survive consummation of such transaction
and shall continue in effect for the remainder of the Employment Period, but
Employee shall serve as an officer of the entity which succeeds to the business
or a substantial portion of the business of the Company, and in such case shall
bear a suitable title and perform the duties and functions of such office of
such publicly traded or privately held successor, consistent with those
customarily performed by an officer of such a unit, division or entity
comparable to the then business of the Company, unit, division or entity. 
Employee may be required to accept greater or lesser responsibility by any
successor, and agrees to fully cooperate and assist in any resulting transition
for up to the remainder of the Employment Period; and any adjustments required
of Employee to complete the transition to any successor, unit, division or
entity, shall not violate this Agreement so long as “good reason” does not arise
under Sections 8.2(iii).

 

5.               Conflict of Interest.

 

5.1.           Employee agrees that during the course of her employment, she
will not, directly or indirectly, compete with En Pointe Technologies in any
way, nor will Employee act as an officer, director, employee, consultant,
shareholder, lender or agent of any entity which is engaged in any business in
which En Pointe Technologies is now engaged or in which

 

2

--------------------------------------------------------------------------------


 

En Pointe Technologies becomes engaged during the term of her employment.  Any
apparent conflict of interest must be disclosed to the En Pointe Technologies
Vice President-Human Resources for evaluation either at time of employment or at
the time that a conflict becomes known or suspected.

 

5.2.           Employee agrees that during the term of employment and for a
period forever thereafter, Employee will not, directly or indirectly, compete
unfairly or illegally with the Company in any way, or usurp any Company
opportunity in any way. “Unfair” or “illegal” competition prohibited under this
Section 5 includes – but is not limited – to:

 

5.2.1.       Misleading advertising, use of En Pointe’s publicity in a
misleading manner, interfering with the business of En Pointe Technologies,
misuse of confidential information belonging to En Pointe Technologies, and
wrongful appropriation of any En Pointe Technologies trade secrets.

 

5.2.2.       Soliciting En Pointe Technologies’ client, vendors or customers
with confidential information obtained from En Pointe Technologies.

 

5.2.3.       Soliciting clients, vendors or customers from any trade secret list
of En Pointe Technologies customers.

 

5.2.4.       Breach of an employment covenant not to use En Pointe’s trade
secrets to compete.

 

5.2.5.       Use of deceptive or unfair methods to induce En Pointe
Technologies’ employees to leave.

 

5.2.6.       Divulging confidential matters or trade secrets to a competitor –
or others – after termination of employment.

 

5.3.           Employee further agrees that during the term of employment and
for a period of six (6) months thereafter, she shall not:

 

5.3.1.       Lawfully compete with En Pointe Technologies in the state in which
she was employed.

 

5.3.2.       Contact, solicit or cause to be contacted or solicited, by
telephone, fax, letter, visit, mailer or any other communication medium, any
client of En Pointe Technologies with which Employee  had contact during his
employment.

 

5.4.           Employee also agrees that during the term of employment and for a
period of six (6) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another:

 

5.4.1.       Offer employment or a consulting agreement to any Company employee.

 

3

--------------------------------------------------------------------------------


 

5.4.2.       Actually employ or grant a consulting assignment to a Company
employee.

 

5.4.3.       Contact or solicit any of Company’s clients to do business with any
other entity other than the Company.

 

6.               Compensation.  As compensation for his services to be performed
hereunder, the Company shall provide Employee with the following compensation
and benefits:

 

6.1.           Base Salary.  Employee’s base salary shall be $150,000.00 per
year, paid semi-monthly and in accordance with such Company payroll practices as
are in effect from time to time, and subject to such withholding as is required
by law.

 

6.1.1.       As used in this Agreement, “pre-tax net income” shall mean positive
pre-tax income of the Company (after including the accrued cost of any bonuses
paid to Company executives under this Section 6).


 

6.1.2.       Prior Earnings.  Employee recognizes that she has been paid all
salary, wages and commissions due her through March 15, 2002 inclusive and
Employee releases the Company of all claims through that date via a Settlement
and General Release executed under separate cover and incorporated herein by
reference.

 

6.2.           Bonus.  Employee shall be eligible for quarterly bonus at the
sole discretion of the Company’s CEO and Board of Directors.  Any quarterly
bonus considered under this Agreement shall be further subject to the condition
that the Company’s cumulative pre-tax net income (as defined in Section 6.1.1
above) is positive at time of bonus consideration.  The CEO may elect to waive
the aforementioned profitability requirement for bonus in any given quarter;
however, any such waiver shall be in writing and further subject to Section 10.4
of this Agreement. If any bonus is declared or paid, it shall be subject to such
withholding as is required by law.

 

6.3.           Benefits.

 

6.3.1.       Vacation.  Employee shall be entitled to vacation time as he has
accrued each pay period since his date of hire, less any vacation taken, as
follows: (i) for years 1 to 5 since his date of first hire, 3.34 hours accrued
per pay period (24 pay periods per year), subject to 80 hours per year maximum;
(ii) for years after 5 since his date of first hire, 5 hours accrued per pay
period (24 pay periods per year), subject to 120 hours per year maximum. In the
event Employee does not use such vacation, he shall receive, upon termination of
the Employment Period, vacation pay for all unused vacation calculated as having
accrued at the applicable base salary for each relevant period of his
employment. However, Employee shall endeavor to take vacation time in the year
in which it is allocated to him.


 

6.3.2.       Business Expenses.  The Company shall reimburse Employee for all
reasonable business expenses incurred by Employee in the course of performing
services for

 

4

--------------------------------------------------------------------------------


 

the Company and in compliance with procedures established from time to time by
the Company.

 

6.3.3.       Other Benefits.  Company shall provide Employee with other such
employment benefits - such as 401(k) participation, medical insurance and
disability insurance - on the terms and to the extent generally provided by the
Company to its employees.

 

6.3.4.       Stock Options. Although no stock options are offered or granted
under this Agreement, it does not alter or negate any Stock Option provisions
made in prior agreements between this Employee and the Company.

 

6.3.5.       Other Persons.  The parties understand that other officers and
employees may be afforded payments and benefits and employment agreements which
differ from those of Employee in this Agreement; but Employee’s compensation and
benefits shall be governed solely by the terms of this Agreement, which shall
supersede all prior understandings or agreements between the parties concerning
terms and benefits of employment of Employee with the Company.  Other officers
or employees shall not become entitled to any benefits under this Agreement.

 

7.               Termination.

 

7.1.           Termination by Reason of Death or Disability.  The Employment
Period shall terminate upon the death or permanent disability (as defined below)
of Employee.

 

7.2.           Termination by Company.

 

7.2.1.       The Company may terminate the Employment Period for “cause” by
written notice to Employee.

 

7.2.2.       The Company may terminate the Employment Period for any other
reason, with or without cause, by written notice to Employee.

 

7.3.           Termination by Employee.

 

7.3.1.       Employee may terminate the Employment Period for “good reason” at
any time by written notice to the Company.

 

7.3.2.       Employee may terminate the Employment Period for any other reason
by written notice to the Company.

 

5

--------------------------------------------------------------------------------


 

7.4.           Severance Pay.

 

7.4.1.       A cash severance payment equal to six (6) months’ total base
salary, at the rates set forth herein, shall be paid if all three (3) of the
following conditions are met:

 

7.4.1.1.                                    The Employee’s Employment Period is
terminated on or before April 30, 2005;

 

7.4.1.2.                                    At time of the Employee’s
termination, Attiazaz “Bob” Din is no longer President for the Company; and

 

7.4.1.3.                                    The Employee’s Employment Period is
terminated by the Company without cause or is terminated by Employee with good
reason or if the Employment Period is terminated because of the death or
disability of Employee pursuant to Section 7.1; and

 

7.4.2.       No severance will be paid to the Employee if one or more of the
following conditions apply:

 

7.4.2.1.                                    Attiazaz “Bob” Din remains President
for the Company; and/or

 

7.4.2.2.                                    Termination of employment occurs on
or after May 1, 2005; and/or

 

7.4.2.3.                                    Termination prior to May 1, 2005
does not meet all of the criteria outlined in Section 7.4.1 above.

 

7.4.3.       Payment of any severance under Section 7 of this Agreement shall be
in exchange for executing a Settlement and General Release of all claims.

 

8.               Certain Definitions.  For purposes of this Agreement:

 

8.1.           The term “cause” shall mean those acts identified in Section 2924
of the California Labor Code, as that section exists on the date of this
Agreement, to wit, any willful breach of duty by the Employee in the course of
his employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.

 

8.2.           The term “good reason” shall mean the occurrence of one or more
of the following events without the Employee’s express written consent;
(i) removal of Employee from the position and responsibilities as set forth
under Section 2 above; (ii) a material reduction by the Company in the kind or
level of employee benefits to which Employee is entitled immediately prior to
such reduction with the result that Employee’s overall benefit package is
significantly reduced; or, (iii) any material breach by the Company of any
material provision of this Agreement which continues uncured for thirty (30)
days following written notice thereof.

 

6

--------------------------------------------------------------------------------


 

8.3.           The term “permanent disability” shall mean Employee’s incapacity
due to physical or mental illness, which results in Employee being absent from
the performance of his duties with the Company on a full-time basis for a period
of six (6) consecutive months.  The existence or cessation of a physical or
mental illness which renders Employee absent from the performance of his duties
on a full-time basis shall, if disputed by the Company or Employee, be
conclusively determined by written opinions rendered by two qualified
physicians, one selected by Employee and one selected by the Company.  During
the period of absence, but not beyond the expiration of the Employment Period,
Employee shall be deemed to be on an unpaid disability leave of absence.  During
the period of such disability leave of absence, the Board of Directors may
designate an interim officer with the same title and responsibilities of
Employee on such terms as it deems proper.

 

9.               Employee Benefit Plans.  Any employee benefit plans in which
Employee may participate pursuant to the terms of this Agreement shall be
governed solely by the terms of the underlying plan documents and by applicable
law, and nothing in this Agreement shall impair the Company’s right to amend,
modify, replace, and terminate any and all such plans in its sole discretion as
provided by law.  This Agreement is for the sole benefit of Employee and the
Company, and is not intended to create an employee benefit plan or to modify the
terms of any of the Company’s existing plans.

 

10.         Miscellaneous.


 

10.1.                                Arbitration/Governing Law.  To the fullest
extent permitted by law, any dispute, claim or controversy of any kind
(including but not limited to tort, contract and statute) arising under, in
connection with, or relating to this Agreement or Employee’s employment, shall
be resolved exclusively by binding arbitration in Los Angeles County, California
in accordance with the commercial rules of the American Arbitration Association
then in effect.  The Company and Employee agree to waive any objection to
personal jurisdiction or venue in any forum located in Los Angeles County,
California.  No claim, lawsuit or action of any kind may be filed by either
party to this Agreement except to compel arbitration or to enforce an
arbitration award; arbitration is the exclusive dispute resolution mechanism
between the parties hereto.  Judgment may be entered on the arbitrator’s award
in any court having Jurisdiction.  The validity, interpretation, effect and
enforcement of this Agreement shall be governed by the laws of the State of
California.


 

10.2.                                Assignment.  This Agreement shall inure to
the benefit of and shall be binding upon the successors and the assigns of the
Company, and all such successors and assigns shall specifically assume this
Agreement.  Since this Agreement is based upon the unique abilities of, and the
Company’s personal confidence in Employee, Employee shall have no right to
assign this Agreement or any of his rights hereunder without the prior written
consent of the Company.

 

7

--------------------------------------------------------------------------------


 

10.3.                                Severability.  If any provision of this
Agreement shall be found invalid, such findings shall not affect the validity of
the other provisions hereof and the invalid provisions shall be deemed to have
been severed herefrom.


 

10.4.                                Waiver of Breach.  The waiver by any party
of the breach of any provision of this Agreement by the other party or the
failure of any party to exercise any right granted to it hereunder shall not
operate or be construed as the waiver of any subsequent breach by such other
party nor the waiver of the right to exercise any such right.


 

10.5.                                Entire Agreement.  This Agreement, together
with the plans referred to in Section 5, contains the entire agreement of the
parties, and supersede any and all agreements, wither oral or written, between
the parties hereto with respect to any employment by En Pointe Technologies in
any manner whatsoever.  Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.  This Agreement may not be changed
orally but only by an agreement in writing signed by the parties.


 

10.6.                                Notices.  Any notice required or permitted
to be given hereunder shall be in writing and may be personally served or sent
by United States mail, and shall be deemed to have been given when personally
served or two days after having been deposited in the United States mail,
registered or certified mail, return receipt requested, with first-class postage
prepaid and properly addressed as follows.  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is given as
provided in this Section 10.6) shall be as follows:

 

If to Employee:

 

Kathy Perez
16478 Eugenia Way
Los Gatos, CA 95030

 

 

 

If to the Company:

 

En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA  90245
Attention:  VP-HR


 

10.7.                                Headings.  The paragraph and subparagraph
headings herein are for convenience only and shall not affect the construction
hereof.


 

10.8.                                Further Assurances.  Each of the parties
hereto shall, from time to time, and without charge to the other parties, take
such additional actions and execute, deliver and file such additional
instruments as may be reasonably required to give effect to the transactions
contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

10.9.                                Counterparts.  This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.


 

10.10.                          Separate Counsel.  The Company has been
represented by counsel in the negotiation and execution of this Agreement and
has relied on such counsel with respect to any matter relating hereto.  The
Employee has been invited to have her own counsel review and negotiate this
Agreement and Employee has either obtained her own counsel or has elected not to
obtain counsel.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

“Employee”

 

For “Company”
EN POINTE TECHNOLOGIES SALES, INC.

Name (Print):

Kathy Perez

 

Robert D. Chilman

Signature:

/s/ Kathy Perez

 

/s/ Robert D. Chilman

Title:

Vice President-Commercial Sales

 

Vice President-Human Resources

 

9

--------------------------------------------------------------------------------